In a proceeding pursuant to CPLR article 78 inter alia to compel respondents to reinstate petitioner to his position as a tenured teacher, petitioner appeals from a judgment of the Supreme Court, Kings County, dated May 30, 1975, which dismissed the proceeding. Judgment affirmed, without costs or disbursements. The record on this appeal indicates that petitioner was treated fairly and received all of the rights to which he was entitled. Hopkins, Acting P. J., Margett, Damiani, Shapiro and Titone, JJ., concur.